

115 HR 112 IH: Care Veterans Deserve Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 112IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Hudson introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo make certain improvements in the provision of medical care by the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Care Veterans Deserve Act of 2021.2.Eligibility of certain veterans with service-connected disabilities to receive non-Department of Veterans Affairs medical care under Veterans Community Care Program(a)In generalParagraph (1) of subsection (d) of section 1703 of title 38, United States Code, as amended by section 101 of the Caring for Our Veterans Act of 2018 (Public Law 115–182) is amended—(1)in subparagraph (D), by striking or at the end;(2)in subparagraph (E), by striking the period and inserting ; or; and(3)by adding at the end the following new subparagraph:(F)the covered veteran has a service-connected disability rated at 50 percent or higher and elects to receive care or services through a non-Department provider..(b)Effective dateThe amendments made by subsection (a) shall apply as if originally enacted in the Caring for Our Veterans Act of 2018 (Public Law 115–182).3.Extension of operating hours for pharmacies and medical facilities of the Department of Veterans Affairs(a)Extension of operating hours for pharmaciesThe Secretary of Veterans Affairs shall extend the operating hours for each pharmacy of the Department of Veterans Affairs during which the pharmacy offers services comparable to retail pharmacies to include—(1)operation on Saturday, Sunday, and Federal holidays; and(2)operation until 8:00 p.m. on weekdays that are not Federal holidays.(b)Contracts with providers during nights and weekendsThe Secretary shall enter into contracts, including through locum tenens arrangements, with physicians and nurses that meet qualifications set forth by the Secretary for purposes of this section under which such physicians and nurses work at medical facilities of the Department during nights and weekends.(c)Support staffThe Secretary may obtain additional support staff as necessary to carry out this section, including by hiring employees or contracting for services.4.Conduct of best-practices peer review of each medical center of the Department of Veterans Affairs(a)In generalThe Secretary of Veterans Affairs may provide for the conduct by a nongovernmental hospital organization of a best-practices peer review of each medical center of the Department of Veterans Affairs to evaluate the efficacy of health care delivered at each such medical center.(b)PriorityThe Secretary shall give priority for peer review conducted under subsection (a) to the medical centers of the Department with the longest wait times for an appointment or the worst health outcomes, as determined by the Secretary.